Mellen C. J.
This is an action of assumpsit against the defendants, who are minor children of'David Gray, deceased, to whom the plaintiff had conveyed his homestead farm on certain conditions specially set forth in the deed. David Gray entered into and occupied the premises during his life, complying with the terms of the conveyance, and since his death the said minor children and their guardian have continued such occupation but have not accounted to the plaintiff for the one half the income, according to the reservation in the deed. This action is brought to recover its value, — and we are all satisfied it cannot be maintained. It is similar in principle to' the case of Haskell V. Haskell & al. in this respect, and we refer to that case for the reasons, of our opinion. ■ ’
Judgment for the defendants for costs,